Citation Nr: 1004537	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  05-19 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine (formerly characterized as back 
strain), currently rated 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The Veteran had active service from June 1955 to December 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida, that granted an increased 20 percent 
rating for his service-connected low back disability.  The 
Veteran appealed the determination to the Board.  

In a February 2008 decision, the Board denied a rating in 
excess of 20 percent for the service-connected low back 
disability.  The Veteran appealed this determination to the 
United States Court of Appeals for Veterans Claims (Court).  
In a December 2008 Order, the Court granted the parties' 
Joint Motion, vacated the Board's February 2008 decision, 
and remanded the case to the Board.  

In August 2009, the Veteran submitted additional evidence 
directly to the Board with a waiver of review by the agency 
of original jurisdiction in accordance with 38 C.F.R. 
§ 20.1304 (2009).  


FINDING OF FACT

Throughout the rating period on appeal, the medical evidence 
of record demonstrates that the Veteran's service-connected 
lumbar spine disability is manifested by complaints of pain, 
with limitation of motion of the lumbar spine, and without 
associated neurological impairment.




CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine (formerly 
characterized as back strain) have not been met during the 
appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5237, 5243 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain; and a general 
notification that the claimant may submit other evidence 
that may be relevant to the claim.  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).  

In this case, November 2003 and May 2005 letters from the 
AOJ to the Veteran satisfied VA's duty to notify.  The 
letters informed the Veteran of what evidence was necessary 
to establish entitlement to the benefit he claimed and 
advised him of his and VA's respective duties for obtaining 
evidence.  He was told what VA had done to help his claim 
and what he could do to assist.  In addition, in the May 
2005 letter the appellant was asked to provide any evidence 
in his possession that pertained to his claim.  Notably, the 
Veteran was not informed that an effective date would be 
assigned in the event the veteran was awarded the benefit 
sought as required by Dingess, supra.  However, as this 
decision denies the Veteran's claim for an increased rating, 
any questions as to the appropriate effective date to be 
assigned have been rendered moot.  Therefore, the absence of 
notice on this element does not prejudice the Veteran.  
Moreover, the Board points out that the Veteran has been 
represented throughout his appeal and neither he nor his 
representative has identified any defect with regard to VCAA 
notice, including in the Joint Motion.  

Finally, the Board observes the Court's holding in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), which focuses on 
VCAA notice requirements in an increased rating case.  
However, this case was recently overturned by the Federal 
Circuit.  See Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. 
Cir. Sep. 4, 2009).  Hence, it need not be further discussed 
in this decision.  As such, the Board finds that the duty to 
notify requirements have been appropriately satisfied in 
this case.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's post service private and VA treatment records, VA 
examination reports, and statements from the Veteran.  There 
is no indication that there are outstanding medical records 
that need to be obtained.  

Accordingly, the Board finds that the VCAA provisions have 
been considered and met.  The Veteran was notified and aware 
of the evidence needed to substantiate the claims, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  He was afforded a meaningful 
opportunity to participate in the adjudication of the claim.  
There is not a scintilla of evidence that any VA error in 
notifying or assisting the Veteran reasonably affected the 
fairness of this adjudication or that there is any prejudice 
to the Veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Hence, the Board finds that the case is ready for 
adjudication.  

Analysis

Disability evaluations are determined by the application of 
a schedule of ratings which is based, as far as can 
practically be determined, on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2009).  Each service-connected disability is rated on 
the basis of specific criteria identified by Diagnostic 
Codes.  38 C.F.R. § 4.27 (2009).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluations will be assigned if the disability more closely 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).  

Although regulations require that a disability be viewed in 
relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, 
when assigning the disability rating, it is the present 
level of disability which is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board 
acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2008) and functional loss due 
to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45 (2009).  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Veteran was granted service connection for back strain 
in an April 1980 rating decision and an initial evaluation 
of 10 percent was assigned, effective January 1, 1980.  The 
May 2004 rating decision increased the Veteran's disability 
rating to 20 percent, effective November 10, 2003, the date 
of the claim.  Additionally, the May 2005 statement of the 
case changed the characterization of the Veteran's low back 
disability from back strain, aggravation of congenital back, 
to degenerative disc disease of the lumbar spine, rated 
under Diagnostic Code 5237 (formerly DC 5295) for 
lumbosacral strain of the spine.  

The Board notes that the 10 percent disability evaluation 
assigned for the Veteran's back strain, prior to November 
10, 2003, is a protected rating as it has been in effect for 
more than 20 years.  In this regard, any disability which 
has been continuously rated at or above any evaluation of 
disability for 20 or more years for VA compensation purposes 
may not be reduced except upon a showing that such rating 
was based on fraud.  38 C.F.R. § 3.951(b) (2009).  

The Veteran's disability is currently rated 20 percent 
disabling under Diagnostic Code 5237, for lumbosacral 
strain.  Disabilities found in Diagnostic Codes 5235 to 5243 
are evaluated using the General Rating Formula for Diseases 
and Injuries of the Spine.  Under the general rating 
formula, a 20 percent rating is warranted if the evidence 
demonstrates the following: forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees, or the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees, or 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis or abnormal kyphosis.  A 
40 percent evaluation is called for when forward flexion of 
the thoracolumbar spine 30 degrees or less, or when the 
veteran suffers from favorable ankylosis of the entire 
thoracolumbar spine.  Finally, unfavorable ankylosis of the 
entire thoracolumbar spine warrants a 50 percent rating, and 
a 100 percent rating is assigned for unfavorable ankylosis 
of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 
5237.  

The Veteran was afforded VA examinations in December 2003 
and February 2005, and was evaluated by a private physician 
in July 2004.  At the VA examination in December 2003, the 
Veteran was able to get up and down off the examination 
table without significant difficulty.  He indicated he 
occasionally took anti-inflammatories and muscle relaxants, 
resulting in some relief of his symptoms.  He had forward 
flexion of the lumbar spine to 60 degrees, extension of 20 
degrees, and lateral flexion of 20 degrees bilaterally.  
Backward extension and lateral bending aggravated his low 
back symptoms, without radiating symptoms.  The Veteran was 
able to stand on his heels and toes.  Motor strength was 5/5 
in both lower extremities, and deep tendon reflexes were 
symmetric.  Also, the straight leg raising aggravated the 
Veteran's low back discomfort and worsened with dorsiflexion 
of both lower extremities.  He denied any bladder or bowel 
problems and, according to the physician, failed to describe 
any symptoms consistent with neurogenic claudication.  
Radiographs showed sacralization of L5 and L5- 1, as well as 
decreased disc height at L4-5.  

When the Veteran was seen by a private physician, Christian 
Foglar, M.D., in July 2004, it was again noted that he 
utilized muscle relaxants and anti-inflammatories.  Upon 
physical examination, Dr. Foglar noted that the Veteran's 
"lower back" was unchanged from the last time and that he 
had a lot of pain when doing the range of motion.  The 
"Lasgue's" were reported to be bilaterally negative and the 
range of motion was reported to be "limited."  Specific 
range of motion testing of the lower back or thoracolumbar 
spine was not related in the examination report.  Dr. Foglar 
went on to examine the Veteran's cervical spine, stating, "I 
reviewed his neck, there is also tenderness to palpation, 
decreased range of motion with significant pain particularly 
in rotation and extension.  His range of motion, forward 
flexion is less than 30 degrees.  He is distally 
neurovascularly intact and neurologically intact in both 
upper extremities."  He noted that x-rays showed almost 
complete loss of disc space between L4 and L5 and 
sacralization of L5.  There was narrowing of foramen as well 
as the spinal canal in L4 and L5.  The examiner also noted 
that there were no significant degenerative changes present 
at these levels including osteophytes and spondylosis.  

On February 2005 VA examination, the Veteran stated that his 
low back pain did not radiate to his legs on a regular 
basis.  He denied bowel or bladder problems. He indicated he 
wore a back brace.  He also indicated he could not engage in 
prolonged walking or standing.  On physical examination, the 
veteran walked with a nearly normal gait.  He wore a soft 
low back brace.  The Veteran had forward flexion of the 
lumbar spine from 0 to 70 degrees and extension from 0 to 20 
degrees.  His left and right lateral flexion was from 0 to 
20 degrees, and left and right rotations were from 0 to 20 
degrees.  The Veteran was able to toe walk and heel without 
difficulty.  In addition, he had no Babinski signs, 
bilaterally, and had 2+ deep tendon reflexes at both his 
knees and ankles.  The Veteran had a negative straight leg 
raise test, although it did cause him some pain in his lower 
back.  X-rays taken the same month demonstrate multilevel 
degenerative disc disease, most pronounced at L4-5 and S1.  

In a December 2008 letter, Dr. Foglar remarked that he used 
a goniometer when conducting range of motion studies on the 
Veteran's back at the time of the examination in July 2004.  

The Board finds that the evidence of record throughout the 
rating period on appeal fails to demonstrate that a rating 
in excess of 20 percent for the Veteran's degenerative disc 
disease of the lumbar spine is warranted for any period.  
See, Hart supra.  Throughout the rating period on appeal, 
forward flexion of the thoracolumbar spine was demonstrated 
to be no less than 70 degrees, well above the 30 degrees 
needed to qualify for a 40 percent rating under the relevant 
Diagnostic Code discussed above.  In the prior Board 
decision, the Board referred to the notation from Dr. Foglar 
indicating that the Veteran's forward flexion was less than 
30 degrees and it was this specific clinical finding that 
resulted in the Court's granting of the Joint Motion for 
Remand in December 2008.  

However, in reviewing the evidence again, the Board 
specifically concludes that that the clinical finding 
referred to the range of motion of the Veteran's cervical 
spine, not his thoracolumbar spine.  As delineated in the 
quote above, Dr. Foglar initially discussed the Veteran's 
lower back but did not report specific ranges of motion.  He 
then clearly moved on to discussing the Veteran's cervical 
spine and the Board finds that his statement with regard to 
forward flexion to less than 30 degrees was made with regard 
to the range of motion of the Veteran's cervical spine, not 
his thoracolumbar spine.  As noted in 38 C.F.R. § 4.71a, 
Plate V (2009), range of motion of the cervical spine is 
also referred to as flexion.  In fact, a similar clinical 
finding was made in the February 2005 VA examination report 
when it was noted that forward flexion of the cervical spine 
was measured from 0 degrees to 30 degrees.  Consequently, 
the Board finds that there is no clinical evidence denoting 
more severe limitation of motion of the thoracolumbar spine 
at any time during the appeal period.  

There is also no competent evidence of record indicating 
that the Veteran suffers from either favorable or 
unfavorable ankylosis of the spine to warrant a rating of 
40, 50 percent, or 100 percent rating.  In addition, the 
Board notes that there is no evidence in the record to 
indicate that the Veteran is suffering from neurological 
manifestations to warrant a separate rating.  38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (1).  

The Board has also considered whether any alternate 
diagnostic code might provide the Veteran with a higher 
rating.  To the extent that the criteria for Diagnostic 
Codes 5235 to 5243 are the same under the General Rating 
Formula for Diseases and Injuries of the Spine, the Veteran 
would be unable to fulfill the criteria for a higher rating 
with the use of an alternate diagnostic code.  Application 
of the General Rating Formula would result in the same 
analysis and rating assessment.  The Board notes that 
Diagnostic Code 5243 allows additional evaluation for 
intervertebral disc syndrome.  In addition to assessing 
intervertebral disc syndrome under the general rating 
formula, it may also be rated on incapacitating episodes.  
However, as there is no evidence of record indicating the 
Veteran has suffered incapacitating episodes, the Veteran is 
unable to receive a higher evaluation through this method.  
The Board therefore finds that an increased rating is 
unwarranted in this case.  

Finally, the Board has also considered whether there is any 
additional limitation of function due to factors such as 
pain and weakness per 38 C.F.R. §§ 4.40 and 4.45 and DeLuca 
v. Brown, supra.  In this regard, the Board acknowledges the 
statement by the VA examiner in February 2005, noting that 
the Veteran's activities were restricted due to his lumbar 
spine pain and he also experienced limited endurance.  
However, his range of motion at the time of that examination 
was forward flexion to 70 degrees, which would only entitle 
him to a 10 percent rating under Diagnostic Code 5237.  
Hence, he has been awarded the next higher rating of 20 
percent with consideration of the DeLuca factors noted 
above.  The Board finds that further consideration to award 
an even higher rating would be inappropriate.  No DeLuca 
factors were noted at the time of the initial evaluation in 
December 2003.  Accordingly, the Board finds that all 
manifestations of the Veteran's disability have been 
considered and rated within the currently assigned 20 
percent rating.  Accordingly, a higher rating may not be 
awarded without resulting in pyramiding in violation of 
38 C.F.R. § 4.14 (2009).  

Finally, the evidence does not reflect that the Veteran's 
service-connected back disability has caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated 
any frequent periods of hospitalization, such that 
application of the regular schedular standards is rendered 
impracticable.  Hence, assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 (2009) is not warranted.  

Consequently, the Board concludes that the Veteran's 
currently assigned 20 percent rating for degenerative disc 
disease of the lumbar spine is appropriate and there is no 
basis for a higher evaluation.  When there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt is given to the claimant.  
See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).  However, after careful 
consideration, the Board finds that the preponderance of the 
evidence in this case falls against the claimant, making the 
benefit of the doubt rule inapplicable.  




ORDER

Entitlement to a rating in excess of 20 percent for service-
connected degenerative disc disease of the lumbar spine 
(formerly characterized as back strain) is denied. 



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


